UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-7074



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


LEON RANDOLPH,    JR.,   a/k/a   Darren   Irving
Picott,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-91-94-G, CA-96-901-2)


Submitted:   February 17, 1998             Decided:   March 12, 1998


Before MURNAGHAN, ERVIN, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leon Randolph, Jr., Appellant Pro Se. Douglas Cannon, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal on the reasoning of the district court.

United States v. Randolph, Nos. CR-91-94-G; CA-96-901-2 (M.D.N.C.
May 22, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2